office_of_chief_counsel internal_revenue_service memorandum number release date cc intl b02 semassey postn-123817-10 uilc date date to elizabeth s martini large business international from jeffery g mitchell chief branch international third party communication none date of communication not applicable subject sale of software products by a cfc to u s customers this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend taxpayer ------------------------------- sub ------------------------------------------------------------------ issues whether the sale of software products by a controlled_foreign_corporation cfc to u s end-user customers gives rise to an investment in u s property for purposes of sec_956 of the internal_revenue_code conclusions the sale of software products by a cfc to u s end-user customers does not constitute an investment in u s property for purposes of sec_956 however other related transactions between the cfc and its u s parent may constitute an investment in u s property under sec_956 facts taxpayer a u s entity is a distributor of information_technology products and services taxpayer develops software in the united_states pursuant to a cost sharing_agreement postn-123817-10 csa with its wholly-owned foreign_subsidiary sub a cfc as defined in sec_957 this memorandum does not opine on whether the csa constitutes a qualified_cost_sharing_arrangement as defined in sec_1_482-7 pursuant to the csa sub acquires the rights to exploit copyrights in the u s when taxpayer has completed development of a software product intended for sale to end-user customers a final version of the software code is transferred to a gold master disk and sent to sub sub then reproduces and sells copies of the software to end-user customers in the united_states law the definition of united_states_property for purposes of sec_956 includes any right to use intangible_property in the u s that is acquired or developed by a cfc for use in the u s under the statute the relevant consideration is whether the intangible_property acquired or developed by a cfc is a right to use property in the u s whether such right has been acquired or developed for use in the u s is to be determined based on all the facts and circumstances of the case sec_1 a iv d however a right actually used principally in the u s will generally be considered to have been acquired or developed for use in the u s unless affirmative evidence shows the contrary id thus both the statute and regulations define u s property in relation to whether a cfc develops intangible_property intended for use in the u s or acquires the right to use intangible_property in the u s -not in relation to whether such right is actually exercised accordingly an investment in u s property arises upon the acquisition or development of rights to use intangible_property in the u s not upon the actual use of that intangible_property in the u s analysis sub made an investment in u s property under sec_956 when it acquired or developed the rights to use copyright_rights in the u s pursuant to the csa however the actual sales of the computer_software copies from sub to end-user customers in the u s do not in themselves give rise to an investment in u s property within the meaning of sec_956 furthermore the actual transfer of copies of the software by sub to the end-user u s customers does not affect the calculation of the inclusion amount if any under sec_956 attributable to sub’s original investment in u s property because sub does not acquire or develop additional rights or relinquish any rights to use the software in the u s merely as a result of the sale of copies to a u_s_person case development hazards and other considerations as noted sub made an investment in u s property under sec_956 when it acquired or developed the rights to use copyright_rights in the u s pursuant to the csa however the amount of the investment in u s property under sec_956 depends on sub’s adjusted_basis in the copyright_rights if sub’s costs of acquiring and developing the copyright_rights were deductible and in fact deducted sub may have a dollar_figure basis in postn-123817-10 the u s property further factual development is needed to determine whether and to what extent other aspects of sub’s activities with respect to the copyright_rights constitute an investment in u s property within the meaning of sec_956 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call susan e massey at if you have any further questions
